FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ROBERT JEFFREY FARMER,                            No. 10-99017
             Petitioner-Appellant,                   D.C. No.
               v.                                3:09-cv-00379-
E.K. MCDANIEL, Warden,                              RCJ-RAM
             Respondent-Appellee.
                                                     ORDER

       Appeal from the United States District Court
                 for the District of Nevada
     Robert Clive Jones, Chief District Judge, Presiding

                  Argued and Submitted
        December 5, 2011—San Francisco, California

                     Filed September 5, 2012

 Before: Stephen S. Trott and Carlos T. Bea, Circuit Judges,
         and Rebecca R. Pallmeyer, District Judge.*


                             COUNSEL

Franny Forsman, Michael Pescetta, Federal Public Defender’s
Office, Las Vegas, Nevada, for the petitioner-appellant.

Robert E. Wieland, Office of the Nevada Attorney General,
Reno, Nevada, for the respondent-appellee.




   *The Honorable Rebecca R. Pallmeyer, District Judge for the U.S. Dis-
trict Court for Northern Illinois, sitting by designation.

                                10571
10572                 FARMER v. MCDANIEL
                            ORDER

  Robert Farmer appealed the district court’s denial of his
petition for a writ of habeas corpus. In a published opinion,
we affirmed the district court’s denial of the writ. Farmer v.
McDaniel, 666 F.3d 1228 (9th Cir. 2012).

   Counsel for Farmer has advised us that Farmer died in
prison on April 24, 2012, while a PFREB he filed remained
pending before this court. Because Farmer did not have the
opportunity to exhaust the entire appellate process, including
the possible pursuance of a petition for writ of certiorari in the
Supreme Court, we order as follows:

   1) Our opinion published at 666 F.3d 1228 is hereby
vacated; 2) the petition for rehearing and rehearing en banc is
denied as moot; and 3) this appeal is dismissed as moot. We
also remand this case to the district court for dismissal of the
petition for a writ of habeas corpus as moot and for further
proceedings as may be required, including the vacatur of any
prior orders. See generally Griffey v. Lindsey, 349 F.3d 1157
(9th Cir. 2003) (order) (taking identical steps where court
received a suggestion of death while a petition for hearing
was pending).

  VACATED AND REMANDED WITH INSTRUCTIONS.